 


109 HR 4183 IH: Recognition of Forgotten Atomic Veterans and their Surviving Spouses Act of 2005
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4183 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To improve the availability of benefits for veterans and the surviving spouses of veterans who were exposed while in military service to ionizing radiation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Recognition of Forgotten Atomic Veterans and their Surviving Spouses Act of 2005.  
2.Improved access for veterans and surviving spouses to benefits under Radiation Exposure Compensation Act 
(a)Identification of living atomic veterans and surviving spouses of deceased atomic veteransThe Attorney General shall— 
(1)obtain from the files of the Operations Office of the Department of Energy in Nevada records showing the identity of all atomic veterans;   
(2)with respect to each atomic veteran for whom records are obtained under paragraph (1), use the service serial number of that veteran to obtain the veteran’s social security number; 
(3)with respect to each such atomic veteran who is living— 
(A)use that veteran’s social security number to locate the veteran; and 
(B)advise that veteran of the provisions of the Radiation Exposure Compensation Act, including the right of the veteran to file a claim under that Act; and 
(4)with respect to each such atomic veteran who is deceased— 
(A)use that veteran’s social security number to locate the surviving spouse of the veteran (if any); and 
(B)if a surviving spouse is located, advise that surviving spouse of the provisions of the Radiation Exposure Compensation Act, including the right of the surviving spouse to file a claim under that Act. 
(b)Assistance in filing claimsThe Attorney General shall assist any atomic veteran or surviving spouse identified under subsection (a)(3) or (a)(4), respectively, in filing a claim under the Radiation Exposure Compensation Act, if the atomic veteran or surviving spouse requests such assistance. 
(c)Assitance from other agenciesThe heads of other Departments and agencies of the United States shall assist the Attorney General as necessary to enable the Attorney General to carry out the provisions of this section, including assistance in providing access to records needed for the Attorney General to carry out this section. 
(d)Atomic veteransFor purposes of this section, the term atomic veteran means a person who while serving in the Armed Forces was exposed to ionizing radiation or fallout from the atmospheric detonation of a nuclear device. 
3.Additional conditions presumed to be service-connected when appearing in radiation-exposed veteransFor purposes of paragraph (1) of section 1112(c) of title 38, United States Code, any disease covered as of the date of the enactment of this Act under section 3.309 or 3.311 of title 38 of the Code of Federal Regulations shall be considered to be a disease specified in paragraph (2) of section 1112(c) of title 38, United States Code. 
 
